Title: To Thomas Jefferson from Patrick Gibson, 29 October 1822
From: Gibson, Patrick
To: Jefferson, Thomas


Dear Sir
Richmond
29th Octr 1822
After the kindness you have shown to me in behalf of my Son Alexander, I am apprehensive I shall be consider’d as trespassing by another application to you on my own Account, but my situation compels me to put your goodness to another trial. The Office of Agent to the Penitintiary Store has become vacant, the appointment of a successor is to take place next Friday by the Governor and Council, may I beg the favor you will state in any manner you may think proper, the length of time you have known me, and as far as your own knowledge extends, or what you may have learnt from others, my compitency to transact business like,—I regret that I was not sooner informd of the vacancy as the time is  so short but my Son Henry who is the bearer hereof insits that he can easily accomplish it. Permit me the liberty of introducing him to your acquaintance and accept the assurance of my sincere respect & esteem.Patrick Gibson